Title: From George Washington to Patrick Henry, 24 June 1785
From: Washington, George
To: Henry, Patrick



Dr Sir,
Mount Vernon June 24th 1785.

The letter which your Excellency did me the honor to write to me on the 10th inst. came duly to hand, & calls for my particular

acknowledgments; & my grateful thanks for your obliging offers.
Altho’ I conceive that the sunken Lands lying on Albermarle sound, & the waters emptying into it, will in time become the most valuable property in this Country; yet when I reflect further, that it will require a considerable advance to reclaim & render them fit for cultivation, & in the mean time that they may be subjected to expences; I believe it would be most adviseable for me, in my situation not to add to my present expenditures; but I am as much obliged by your friendly offer to serve me in this matter, as if they had actually been rendered.
If your Excellency could make it convenient to give me the substance of the report of the Comm[ission]ers, respecting the place & manner which are thought best for a cut between the waters of Elizabeth river & those of North Carolina, I should think myself obliged: the improving & extending the inland navigation of the Waters of this Country, are in my judgment very interesting to the well being & glory of it, & I am always pleased with any accounts which seem to facilitate those important objects. With great esteem, regard & respect I am Dr Sir &c. &c.

G: Washington

